Citation Nr: 9936307
Decision Date: 12/17/99	Archive Date: 02/08/00

DOCKET NO. 98-12 282               DATE DEC 17, 1999

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, Puerto Rico

THE ISSUES

1. Entitlement to service connection for a respiratory disorder, to
include asthma.

2. Entitlement to service connection for a skin disorder, to
include as secondary to Persian Gulf War service.

3. Entitlement to service connection for a psychiatric disorder
manifested by memory loss, anxiety, poor sleep, nightmares and
restlessness, to include as secondary to Persian Gulf War service.

REPRESENTATION

Appellant represented by: Puerto Rico Public Advocate for Veterans
Affairs

ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel 

INTRODUCTION

The veteran served on active duty from November 1954 to August
1956, and from November 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals
(hereinafter the Board) on appeal from a December 1997 rating
decision from the San Juan, Puerto Rico, Regional Office (RO).

REMAND

The threshold question, which must be determined, is whether the
veteran's claims are well grounded pursuant to 38 U.S.C.A. 5107
(West 1991). A well-grounded claim is a plausible claim, one that
is meritorious on its own or capable of substantiation. Robinette
v. Brown, 8 Vet.App. 69, 73-74 (1995); Murphy v. Derwinski, 1
Vet.App. 78, 81 (1990).

A claim for service connection is well-grounded if three criteria
are met: (1) there is competent medical evidence of a current
disability/medical diagnosis; (2) there is competent lay or medical
evidence that a disease or injury was incurred in service or
aggravated by military service; and (3) there is competent medic@al
evidence of a nexus, or of a causal relationship between the
inservice incurrence/aggravation and the current disability. See
Caluza v. Brown, 7 Vet. App. 498 (1995).

If a claim is not well grounded, VA does not have a duty to assist
the veteran in the development of facts pertinent to the claim.
However, the VA mail obtain records in possession of government
agencies, such as VA and military records and records from the
Social Security Administration (SSA).

- 2 -

The service medical records for the veteran's first period of
active duty are on file. The veteran's medical records pertaining
to duty in the Army National Guard and his second period of active
duty have not been furnished by the appropriate service department.
The RO has contacted all appropriates sources and have been
unsuccessful in obtaining these records. By an administrative
decision dated in June 1996 the RO issued a formal finding of
unavailability of the veteran's service medical records dated from
November 1990 to August 1991. In an addendum dated in November
1996, this determination was confirmed. This is more than three
years ago. It is presumed that the contacted sources had the
veteran's records flagged. Regardless, the Board is of the opinion
that a follow-up request would be appropriate at this time. The
Board notes that the administrative decision did not specifically
include any medical records pertaining to service in the National
Guard, to include active duty for training and inactive duty
training.

In August 1996 the veteran submitted a decision by the Social
Security Administration (SSA) which indicates he was awarded
disability benefits in August 1996. The complete records on which
this decision is based is not on file. The United States Court of
Appeals for Veterans Claims (Court) held in Lind v. Principi, 3
Vet.App. 493, 494 (1992), that the VA should attempt to obtain
records from other federal agencies, including the SSA, when the VA
has notice of the existence of such records. See also Murincsak v.
Derwinski, 2 Vet.App. 363, 370-372 (1992); Bell v. Derwinski, 2
Vet. App. 611 (1992). In view of the misplaced service medical
records, the Board is of the opinion that these records should be
obtained.

Accordingly, the case is REMANDED for the following actions:

1. The RO should request the veteran to furnish his dates of
service in the Army National Guard and all units to which he was
assigned. The RO should inform the veteran that he has the
opportunity to submit evidence to establish a well-grounded claim
as set forth above such as a medical opinion which tends to shown
that the disabilities in issue were caused or aggravated

by the veteran's military service. He should be asked to identify
any treatment he has received by the VA covering the period from
1958 to the present. The RO should obtain any records which are not
on file.

2. The RO should take the appropriate action to obtain copies of
the medical evidence on which the SSA award of disability benefits
was based.

3. The RO should again request the National Personnel Records
Center, ARPERCEN, and the Office of the Adjutant General of the
National Guard of Puerto Rico to conduct a follow-up search for the
missing records, which include his second period of active duty and
medical records for his period of service in the National Guard
including his active duty for training and inactive duty training.

4. Thereafter, following any additional development deemed
appropriate by the RO, the RO should readjudicate the appellant's
claims.

If the benefits sought on appeal are not granted, the RO should
issue the appellant her representative a supplemental statement of
the case, which includes the pertinent law and regulations
regarding entitlement to earlier effective dates, and an
opportunity to respond. Thereafter, the case should be returned to
the Board for final appellate review.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United

- 4 -

States Court of Appeals for Veterans Claims for additional
development or other appropriate action must be handled in an
expeditious manner. See The Veterans' Benefits Improvements Act of
1994, Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38
U.S.C.A. 5101 (West Supp. 1999) (Historical and Statutory Notes).
In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

ROBERT P. REGAN 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

-5- 


